Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 16/792,336 filed on 02/17/2020 has been considered.  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 2/17/2020 and 6/8/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2020/0409868) in view of Raghuram et al. (US 2014/0089658 hereinafter Raghuram).
Regarding claim 1, Durham discloses a method comprising: 

identifying a location for the encryption tag (FIG. 1 & 5, ¶ [0039]-[0044], [0046], [0062]-[0069]; i.e. determining the cacheline and/or hidden memory places to store the metadata or encryption tags/pointers); and 
storing the encryption tag at the location (FIG. 1 & 5, ¶ [0039]-[0044], [0046], [0062]-[0069]; i.e. storing the metadata or encryption tags/pointers at the cacheline and/or hidden memory places), where the encryption tag includes an encryption status indicator specifying whether or not the data set is encrypted (¶ [0062]-[0069]; i.e. the encryption tags comprising key IDs of the encryption keys) and an encryption algorithm indicator specifying an encryption algorithm used to encrypt the data set.
Durham does not explicitly disclose said encryption tag includes an encryption algorithm indicator specifying an encryption algorithm used to encrypt the data set.
However, Raghuram discloses encryption tag includes an encryption algorithm indicator specifying an encryption algorithm used to encrypt the data set (¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Raghuram‘s teaching into Durham in order to securely exchange encryption keys and data between devices and to verify whether the devices can support the security requirement to process data (Raghuram, ¶ [0038]-[0039]).

Regarding claim 4, Durham in view of Raghuram discloses the method of claim 1, wherein the location is a segment of cache (Durham, FIG. 4-6B, ¶ [0039]).
Regarding claim 5, Durham in view of Raghuram discloses the method of claim 1, wherein the location is a track of a hard-disk drive (Durham, FIG. 4-6B, ¶ [0061], [0064]-[0065]).
Regarding claim 6, Durham in view of Raghuram discloses the method of claim 1, wherein the location is an extent of a hard-disk drive (Durham, FIG. 4-6B, ¶ [0061], [0064]-[0065]).
Regarding claim 8, Durham discloses a system comprising: 
one or more processors (FIG. 1); and 
one or more computer-readable storage media collectively storing program instructions which, when executed by the one or more processors, are configured to cause the one or more processor to perform a method comprising (FIG. 1): 
receiving an indication of a data set to be tagged with an encryption tag (FIG. 1 & 5, ¶ [0039]-[0044], [0062]-[0069]; i.e. receiving instructions to insert/store metadata or encryption tags/pointers associated to the data); 
identifying a location for the encryption tag (FIG. 1 & 5, ¶ [0039]-[0044], [0046], [0062]-[0069]; i.e. determining the cacheline and/or hidden memory places to store the metadata or encryption tags/pointers); and 

Durham does not explicitly disclose said encryption tag includes an encryption algorithm indicator specifying an encryption algorithm used to encrypt the data set.
However, Raghuram discloses encryption tag includes an encryption algorithm indicator specifying an encryption algorithm used to encrypt the data set (¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Raghuram‘s teaching into Durham in order to securely exchange encryption keys and data between devices and to verify whether the devices can support the security requirement to process data (Raghuram, ¶ [0038]-[0039]).
Regarding claim 10, Durham in view of Raghuram discloses the system of claim 8, wherein the indication is received in response to a demotion of the data set from a first storage device to a second storage device occurring (Durham, FIG. 4-6B, ¶ [0039]).
Regarding claim 11, Durham in view of Raghuram discloses the system of claim 8, wherein the location is a track of cache (Durham, FIG. 4-6B, ¶ [0039], [0073]).

Regarding claim 13, Durham in view of Raghuram discloses the system of claim 8, wherein the location is a track of a storage class memory (SCM) cache (Durham, FIG. 4-6B, ¶ [0039], [0160]).
Regarding claim 15, Durham discloses a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising: receiving an indication of a data set to be tagged with an encryption tag (FIG. 1 & 5, ¶ [0039]-[0044], [0062]-[0069]; i.e. receiving instructions to insert/store metadata or encryption tags/pointers associated to the data); identifying a location for the encryption tag (FIG. 1 & 5, ¶ [0039]-[0044], [0046], [0062]-[0069]; i.e. determining the cacheline and/or hidden memory places to store the metadata or encryption tags/pointers); and storing the encryption tag at the location (FIG. 1 & 5, ¶ [0039]-[0044], [0046], [0062]-[0069]; i.e. storing the metadata or encryption tags/pointers at the cacheline and/or hidden memory places), where the encryption tag includes an encryption status indicator specifying whether or not the data set is encrypted (¶ [0062]-[0069]; i.e. the encryption tags comprising key IDs of the encryption keys) and an encryption algorithm indicator specifying an encryption algorithm used to encrypt the data set.

However, Raghuram discloses encryption tag includes an encryption algorithm indicator specifying an encryption algorithm used to encrypt the data set (¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Raghuram‘s teaching into Durham in order to securely exchange encryption keys and data between devices and to verify whether the devices can support the security requirement to process data (Raghuram, ¶ [0038]-[0039]).
Regarding claim 17, Durham in view of Raghuram discloses the computer program product of claim 15, wherein the indication is received in response to a user command (Durham, FIG. 7, ¶ [0039]).
Regarding claim 20, Durham in view of Raghuram discloses the computer program product of claim 19, wherein the encryption algorithm indicator is set to off (Raghuram, ¶ [0043]).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2020/0409868) in view of Raghuram et al. (US 2014/0089658 hereinafter Raghuram) and further in view of Sridharan et al. (US 2018/0287789 hereinafter Sridharan).
Regarding claim 2, Durham in view of Raghuram discloses the method of claim 1.

However, Sridharan discloses wherein the encryption tag includes the key indicator specifying a key length of an encryption key associated with the encryption algorithm (¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Sridharan‘s teaching into Durham in view of Raghuram in order to improve the protections of the encryption keys and encrypted data (Sridharan, ¶ [0005]-[0006]).

Regarding claims 9 and 16, see claim 2 above for the same reasons of rejections.
Claims 7, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2020/0409868) in view of Raghuram et al. (US 2014/0089658 hereinafter Raghuram) and further in view of Trantham et al. (US 2018/0359227 hereinafter Trantham)
Regarding claim 7, Durham in view of Raghuram discloses the method of claim 1, further comprising: verifying whether the encryption status indicator and encryption algorithm indicator stored within the encryption tag matches an actual encryption status of the data set and an actual encryption algorithm used to secure the data set (Durham, ¶ [0046], [0072]).

However, Trantham discloses updating, in response to the encryption status indicator and encryption algorithm indicator stored within the encryption tag not matching the actual encryption status of the data set and the actual encryption algorithm used to secure the data set, the encryption tag based on the actual encryption status and the actual encryption algorithm (¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Trantham‘s teaching into Durham in view of Raghuram in order to properly replace the old data and metadata information with desired data pattern to prevent user to access unauthorized data (Trantham, ¶ [0022]-[0025]).
Regarding claims 14 and 18, see claim 7 above for the same reasons of rejections.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 2020/0409868) in view of Raghuram et al. (US 2014/0089658 hereinafter Raghuram) and further in view of Tal (US 2011/0060915).
Regarding claim 19, Durham in view of Raghuram discloses the computer program product of claim 15.

However, Tal discloses wherein the encryption status indicator indicates that the data is unencrypted (¶ [0063], [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Tal‘s teaching into Durham in view of Raghuram in order to protect encrypted data by detecting patterns of data commonly known to attackers and storing the patterns in an unencrypted form such that the attackers cannot combine the unencrypted form of commonly known patterns with the encrypted form of the commonly known patterns of data to determine the decryption keys (Tal, ¶ [0047]-[0049]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435